Citation Nr: 0909649	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from March 
1967 to July 1967, and on active duty from November 1990 to 
August 1991, including service in the Southwest Asia theater 
of operations from January 14 to July 30, 1991.  The 
appellant seeks benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant contends that while serving in the Persian 
Gulf, the Veteran was exposed to depleted uranium as a result 
of service duties involving maintenance of vehicles exposed 
to depleted uranium dust.  She asserts that this exposure 
either caused or contributed to his subsequent development of 
acute myelogenous leukemia (AML), and thereby to his death.  
In support, she submitted a VA study on health issues 
affecting Gulf War Veterans discussing exposure to depleted 
uranium as a result of depleted uranium projectiles striking 
vehicles.  She does not assert that the Veteran himself was 
within a vehicle when it was hit by such a projectile but 
rather that he regularly worked on vehicles that had driven 
through areas in which such had taken place.  She 
additionally submitted several private medical opinions in 
support of her claim which conclude that exposure to depleted 
uranium may have contributed to the Veteran's development of 
AML.

In February 2003, when the Veteran was diagnosed with AML, he 
reported a history of in-service exposure to depleted uranium 
as potentially significant.

The record reflects that the Veteran died in March 2004 as a 
result of AML, a disease listed under 38 C.F.R. § 3.311 
(b)(2) as a radiogenic disease.  Acute myelogenous leukemia 
is also among the types of diseases listed at 38 C.F.R. 
§ 3.309(d)(2) subject to presumptive service connection in 
radiation-exposed veterans.  

There is no evidence in this case that explicitly 
demonstrates that the Veteran meets the criteria for 
consideration as a radiation-exposed veteran.  Neither can 
the Board, however, state, with certainty, that the Veteran 
had no exposure.  Simply stated, neither the Board, the 
Veteran, nor the appellant, can make a medical finding.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Any exposure to ionizing radiation higher than zero triggers 
a referral to the Under Secretary.  Wandel v. West, 11 Vet. 
App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 
(1999).  Based upon the Veteran's statements prior to death, 
and the appellant's statements, the Board finds that there is 
sufficient evidence of exposure to warrant a review by the 
Under Secretary for Benefits.  See 38 C.F.R. § 3.311(c).

Because development pursuant to 38 C.F.R. § 3.311(c) has not 
yet been undertaken, a remand is required.  On remand, the RO 
should develop the claim in accordance with 38 C.F.R. § 
3.311(c), (d), and (e), and request an opinion on etiology of 
the Veteran's AML from the Under Secretary for Benefits.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the 
Under Secretary for Benefits for review 
and action pursuant to 38 C.F.R. 
§ 3.311(c), (d), and (e), along with a 
copy of this REMAND.  The Under 
Secretary for Benefits should determine 
whether it is at least as likely as not 
(50 percent probability or greater) 
that exposure to ionizing radiation 
(associated with depleted uranium) in 
service caused or contributed to the 
Veteran's development of acute 
myelogenous leukemia.  See Stone v 
Gober, 14 Vet. App. 116 (2000).

2.  Then, readjudicate the claim.  If 
action remains adverse to the 
appellant, provide the appellant and 
her representative with a supplemental 
statement of the case and allow the 
appropriate period for response. Then 
return the case to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

